DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s arguments and amendments filed on 08/26/2021 amending Claim 1 and canceling Claim 5. Claims 1, 3, 4 and 6 are examined.  Claims 7 – 10 remain withdrawn from consideration as a result Applicant reply to the Restriction Requirement mailed on 10/03/2019.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/26/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Pub. No. 20170317364 A1 (Lucas) in view of US Patent 3454239 (Frey).
As to claim 1, Lucas discloses (see fig. 2 below) an arrangement comprising 
a turbomachine 33 34 35 with a compressor 33 having an outlet (see fig. 2 below), and 
with a bleed air line 46, through which a leakage flow (air bled compressor 33; the term leakage flow is interpreted 1) with respect to Applicant fig. 1 as the compressed air flow exiting applicant compressor 3) can flow and which is connected via a controllable valve (par. [0053], middle: “An adjusting means (flap or valve) may … be installed in the pressure input line 46 for regulating the gas mass flow” wherein adjusting means can be an actively adjustable valve, par. [0020], middle, also known as a “control valve”, par. [0045], bottom; also see fig. 2 below showing location of Lucas valve in line 46) to the outlet of the compressor, for supplying the leakage flow to a unit 40, 
wherein the unit is designed as a fan, jet pump 40 or pump which is driven solely (the only input to jet pump 40 is the leakage flow in line 46; see fig. 2 below) by the leakage flow (par. [0013], middle and bottom),
wherein the outlet of the compressor 33 is connected to the controllable valve via a plenum (see fig. 2 below), 

said plenum is connected to the outlet of the compressor, outside of the compressor (see fig. 2 below showing plenum outside of structure of compressor 33), and distributes a mass flow of the compressor to multiple outlets (at 36, at 38, at 46), at least one of said multiple outlets is connected to a subassembly (each of valves 37 and 38, as well as turbine 34, can be considered a sub-assembly of the overall system 100 of Lucas) and 
wherein the leakage flow is bled from the plenum via the controllable valve (see fig. 2 above; leakage flow that goes to jet pump 40 is controlled by valve in line 46), 
wherein the controllable valve (see fig. 2 below) is partially or fully open and serves to set the certain pressure in the plenum chamber (see intended use discussion below), and
wherein the arrangement has at least one component 10 which can be supplied (suction from jet pump 40 draws exhaust air from cathode chamber 12; therefore unit 40 is capable of “supplying” by means of suction; this is similar applicant jet pump 10 drawing fluid from fuel cell arrangement 12 to jet pump 10 via vacuum line 11 in applicant elected embodiment fig. 1) by the unit 40 with an air stream (32; par. [0044], top, “exhaust air”) for temperature control (the exhaust air 32 carries heat away from cathode chambers 12; par. [0048], middle) and/or ventilation (air enters cathode chambers 12 via line 31 and exits via line 32 and/or 47), said at least one component being selected from the group consisting of a fuel cell 10, a fuel cell arrangement, a reformer and a methanol reformer.  Lucas is silent the plenum includes a plenum chamber.

    PNG
    media_image1.png
    647
    826
    media_image1.png
    Greyscale
[AltContent: textbox (outlet)][AltContent: arrow][AltContent: textbox (plenum)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Lucas control valve is located in pressure line 46; see par. [0053], middle) )][AltContent: arrow]
Frey teaches  (see fig. 2) an arrangement comprising a turbomachine 16 with a compressor (col. 3, l. 55) having an outlet (at 24 in fig. 2), and with a bleed air line 20, through which a leakage flow can flow (col. 1, l. 55: “bleed air”) and which is connected via a controllable valve 34 to the outlet of the compressor, for supplying the leakage flow to a unit, wherein the unit is designed as a fan, jet pump (see col. 3, ll. 70-73 and optionally see annotated fig. 3 on page 6 of the final office action mailed on 05/26/2021) or pump which can be driven by the leakage flow, and wherein the outlet of the compressor is connected to the controllable valve 34 via a plenum chamber 26, said plenum chamber 26 is connected to the outlet of the compressor (col. 3, l. 55), outside of the compressor, and distributes the mass flow of the compressor to multiple outlets (conduits leading to each of valves 34 in fig. 2), and wherein the controllable valve 34 is partially or fully open and serves to set a certain pressure P0
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Lucas with a plenum chamber as taught by Frey in order to facilitate accommodating a supply of pressurized air during changes in supply pressure from the compressor of Lucas wherein Lucas points out in par. [0045] that the device of Lucas encounters low load operation and therefore the compressor of Lucas being driven by the turbine 34 of Lucas may supply compressed air via the compressor output of Lucas with variations in supply pressure (Frey col. 4, ll. 1-10).
It is further noted that a simple substitution of one known element (in this case, the plenum chamber as taught by Frey) for another (in this case, the plenum disclosed by Lucas) to obtain predictable results (in this case, providing a supply of pressurized air to outlets of the plenum chamber) was an obvious extension of prior art teachings, KSR, 550 U.S. 398 at 417, 82 USPQ2d at 1396, MPEP 2141 III B.
The term “jet pump” is interpreted as “a pump in which a small jet of steam, air, water, or other fluid in rapid motion lifts or otherwise moves by its impulse a large quantity of the fluid with which it mingles” (Merriam-Webster online).
Examiner notes that the phrase “the controllable valve sets a certain pressure in the plenum chamber” and “the controllable valve is partially or fully open and serves to set the certain pressure in the plenum chamber” is a statement of intended use and the structure of the device as taught by Lucas in view Frey, can perform the function. It has been held that “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc
It has also been held that, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established”. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); MPEP 2114(II).  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  The structure of the applied prior art, being similar to the structure of the present application, as claimed and disclosed, the two structures will obviously function the same under similar circumstances.  As Lucas in view Frey teach substantially identical structure as the claimed invention, claim 1 are rejected as obvious.
The Lucas controllable valve in line 46 is open to regulate the gas flow to jet pump 40 to evacuate gasses from cathode chamber 12 (par. [0013], top).  Valves 38 and 39 are closed and valve 37 can be open (wherein compressed air drives turbine 34 to drive compressor 33) or closed (wherein motor 35 drives compressor 33) when compressor 33 supplies air to jet pump 40, the jet pump 40 entraining evacuated gasses wherein both the evacuated gasses and compressed air are expelled through line 49 (par. [0056], top; par. [0052]).   
Compressed air from compressor 33 pressurizes the plenum chamber of Lucas in view Frey (annotated by “plenum” in Lucas fig. 2 above) to a certain pressure.  In the scenario wherein valve 37 is closed one of ordinary skill would understand that the Lucas controllable 
As to claim 3, Lucas in view of Frey teach the current invention as claimed and discussed above.  Lucas further discloses (fig. 2 above) neither a pre-cooler nor a compressor is arranged between the controllable valve and the unit (there is no pre-cooler or compressor within line 46).
As to claim 4, Lucas in view of Frey teach the current invention as claimed and discussed above.  Lucas further discloses (fig. 2 above) the unit 40 can be driven by energy contained in the leakage flow (par. [0013], middle and bottom).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lucas in view of Frey, as applied to claim 1 above, and further in view of NPL Hydrogen Fuel Cell Powered VW (Edwards).
As to claim 6, Lucas in view Frey teach the current invention as claimed and discussed above.  Lucas further discloses the arrangement can be an electrical consumer (par. [0049], top), but does not explicitly teach the electrical consumer is designed as a static arrangement for supplying energy, or as an airborne vehicle, a land vehicle or a water vehicle.
Edwards teaches an electrical consumer is a land vehicle (lines 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide the fuel cell arrangement of Lucas in view Frey in an electrical consumer automobile land vehicle as taught by Edwards in order to facilitate improving environmental emissions and providing quick recharging (Edwards lines 3-5).

Response to Arguments
Applicant's arguments received on 08/26/2021 ("Remarks") have been considered but are moot in view of the new ground(s) of rejection that was necessitated by applicant's amendment. However, to the extent possible, applicant arguments have been addressed in the body of the rejections, at the appropriate locations, and below. 
Applicant argues that Frey should not be applied as prior art because the publication date is 1969 and because Frey teaches a gas turbine engine supplying bleed air to a jet pump via a plenum chamber and controllable valves.  The Frey publication date is earlier than Applicant filing date and therefore Frey is valid prior art under 35 USC 102.  Also Applicant appears to be arguing that Frey is not analogous art.  Prior art is analogous art if the prior art is 1) within the field of endeavor of the claimed invention or 2) is reasonably pertinent to a problem faced by the inventor.  Applicant field of endeavor can be turbomachines combined with jet pump and plenum chamber.  Therefore Frey is analogous art.  Moreover Applicant is trying to solve problems associated with the handling of bleed air flow rates in light of varying engine conditions (see “DISCUSSION OF THE PRIOR ART” on page 1). Consequently an ordinary worker would further look to Frey because Frey’s plenum chamber provides pressure P0
Applicant argues Frey’s valve 34 controls pressure downstream of valve 34 and therefore is not capable of controlling pressure upstream of valve 34 at plenum chamber 24.  First Frey explicitly states the pressure in plenum 26 is controlled at P0.  Second an ordinary worker understands that pressure is on both sides of valve 34 and therefore the plenum pressure is controlled at P0.
Applicant argues Frey does not teach multiple outlets, a subassembly and a leakage flow solely driving jet pump.   In response these features are disclosed by Lucas.  In any case Frey also teaches these features: multiple outlets (see two outlets leading to separate valves 34 in Frey fig. 2) and a subassembly (valves 34 supply air to jet pumps in each of the wings that are sub-assemblies).  Further each Frey jet pump is driven only by leakage flow from plenum chamber 26 (see detailed discussion of Frey’s jet pump in final office action mailed on 05/26/2021 on page 6).
Applicant states Lucas has various deficiencies.  However Applicant does not state these various deficiencies except that Applicant states “the input line 46 of Lucas operates an ejector 40, but this supply line is not connected to line 31”.  In response line 46 is clearly connected to line 31 as shown below in annotated fig. 2 of Lucas.  Applicant argues that there is no valve.  Lucas clearly discloses a controllable valve in line 46 (see fig. 2 below and par. [0053]). Applicant states Lucas does not disclose a plenum chamber.  Lucas discloses plenum (see below) and Frey teaches a plenum chamber as discussed above.  Applicant further argues “Lucas does not show a plenum chamber; and certainly not one connected to the outlet of the compressor, which distributes the mass flow of the compressor to multiple outlets, at least one of which is connected to a subassembly, as presently claimed”. Lucas clearly discloses a plenum connected to the outlet of the compressor 33, which distributes the mass flow of the compressor 33 

    PNG
    media_image1.png
    647
    826
    media_image1.png
    Greyscale
[AltContent: textbox (first outlet)][AltContent: arrow][AltContent: textbox (plenum)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Lucas control valve is located in pressure line 46; see par. [0053], middle) )][AltContent: arrow][AltContent: textbox (second outlet)][AltContent: arrow][AltContent: textbox (third outlet)][AltContent: arrow]
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pub. US 20170237093 (par. 81) and 20190249779 (abstract) each teach valves associated with fuel cell arrangements are sub-assemblies.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC J AMAR whose telephone number is (571)272-9948.  The examiner can normally be reached on M-F 9:00-6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.J.A/Examiner, Art Unit 3741                                                                                                                                                                                                        

/TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741